DETAILED ACTION
This action is in response to the submission filed on 1/28/2022.  Claims 1-18 are presented for examination.
  	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 101
The independent claims 1, 7, and 13 have been amended to recite “wherein the pre-forming two-dimensional shape of the workpiece is used in setting up physical manufacturing of the product or part”.  Because the shape is what is being pre-formed, simply the change of the shape would change what was required to manufacture it (to account for different shapes). Combined with the more active phrasing as proposed, “for” into “in”, the claim is considered statutory and the argument is persuasive. 
The amendment is entered. 


Allowable Subject Matter
Claims 1-18 are allowed as per the reasons for allowance stated below and made of record in parent patent US 10,699,042. The closest prior art of record, “Finite Element Modeling of Carbon Fiber Composite Orthogonal Cutting and Drilling” (“Usui”) teaches a 
(claims 1, 7 and 13)

“superimposing the fiber orientation on the second FEA mesh model with the reference fiber direction being preserved; and 

determining relative angles of the carbon fibers on the product or part represented in the first FEA mesh model based on the superimposed fiber orientation in the second FEA mesh model and the corresponding relationships between the first and the second FEA mesh models”, 


in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148